DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7, 9-14, 16 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Iskander et al (US Pat: 4,240,445) in view of Bouton et al (Pub. No.: US 2003/0036713).
Regarding claims 1, 2, 9, 11, Iskander et al disclose in at least one thoracic tissue (the lung, column 3 lines 22-37], comprising intercepting at least one electromagnetic (RF radiation is a form of electromagnetic radiation as well Known in the art; therefore the EM radiation is interchangeably RF radiation, emphasis added) radiation from the at least one thoracic tissue (lung in the chest) of a patient [see column 3 lines 22-37 and fig 1]; 
detecting a change (relied on as a difference) of a dielectric related property of the at least one thoracic tissue by analyzing respective said intercepted EM radiation [see abstract, column 1 lines 33-45, column 3 lines 32-37, 47- 49]; 

Iskander et al disclose a notification (pulmonary edema) based on said pulmonary fluid content level [see column 1 lines 29- 30]. Iskander et al disclose increasing sensitivity by taking into account difference (change) [see column 5 lines 18- 35] and disclose a lower frequency limit of 740 MHz to 1.5 GHz [see column 5 lines 23- 33]. Applicant admits that pulmonary edema is commonly known as a build-up of fluid in the lungs [see 0003, specification] and pulmonary edema is disclosed above; therefore a build-up that reflects a trend is commonly known.
Iskander et al don't disclose a plurality of radiation sessions during a period of at least 24 hours and don't explicitly mention outputting a notification based on the pulmonary fluid content level and don't explicitly mention up to 20 GHz and antenna.
Nonetheless, Bouton et al disclose an antenna [see abstract] to measure changes in fluid levels in living tissue and further disclose in the case of edema and hematoma, the period of time can, for example, be in the range of one or more seconds to several days (for example, three days) [see 0035] and disclose an alarm to indicate (notify) of a pathological pattern [see 0024, 0082, 0087 and 0134-0135] and disclose applying electromagnetic energy, in the frequency range of approximately 300 MHz to approximately 30 GHz [see abstract, 0020, 0080]. Bouton et al disclose one or more transmitting antenna(e) can be placed on one side of the tissue to be analyzed or monitored and one or more receiving antenna(e) can be placed on another side of the tissue [see 0081].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Iskander et al with Bouton et al by using a plurality of radiation sessions during a period of at least 24 hours; in order to measure for development of hematoma after a 

Regarding claim 10, Iskander et al disclose placing probe 12 against the chest of a person for the purpose of detecting lung water content [see column 3 lines 23-35] and further disclose base 20 (relied on as an attachment unit) is configured with a suitable flat profile to accommodate probe 12 being placed and/or taped (meaning the probe is stationary while the patient is in a monitoring position) against chest 19 (FIG. 1) for continuous (meaning plurality of sessions) monitoring of lung water changes [see column 8 lines 47-50].

Regarding claim 12, Iskander et al disclose detecting is based on an accumulation of pulmonary (lung) fluid content [see column 3 lines 25-38] and a change composition of a pulmonary fluid content [see column 3 lines 48-50].

Regarding claim 13, Iskander et al disclose monitoring comprises a biological parameter of the patient using a medical sensor (one of the plurality of probe 12, column 3 lines 25-38) and determining being performed according to combination of data based on EM radiation and the biological parameter [see column 4 lines 45-60].


Iskander et al don't disclose an output unit for generating a notification in response to the pathological indicator.
Nonetheless, Bouton et al disclose a signal processor for the detection of changed levels (for example, elevated levels) of natural body fluids as can occur, for example, in the case of edema, hematoma [see 0021 ,0024 and fig 1] and an alarm to indicate (notify) of a pathological pattern [see 0024, 0082, 0087 and 0134-0135 and fig 1].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Iskander et al with Bouton et al by using an output unit for generating a notification in response to the pathological indicator; in order to increase visualization.

Regarding claims 7, 16, Iskander et al don't disclose wherein the probe having a plurality of antenna elements for intercepting the RF signals from a plurality of different areas in the body of the patient.
Nonetheless, Bouton et al disclose the probe having a plurality of antenna elements for intercepting the RF signals from a plurality of different areas in the body of the patient [see abstract] 
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Iskander et al with Bouton et al by using a plurality of antenna elements for intercepting the RF signals from a plurality of different areas in the body of the patient; for measuring a resultant signal or a signal returned from the tissue.

Claims 3, 6, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iskander et al (US Pat: 4,240,445) in view of Bouton et al (Pub. No.: US 2003/0036713) as applied to claim 1 and 9 above and further in view of in view of Arad (Pub. No.: US 2005/0107719).
Regarding claims 3, 6, 8, Iskander et al and Bouton et al don't disclose a predefined chest wall model for identifying a segment according to a breathing cycle.
Nonetheless, Arad discloses using a predefined chest wall model [see 0145- 0146, 0081, figs 7A-B] which related to the patient before the identifying (emphasis added); identifying a segment (cardiac cycle or systole/diastole, 0161) according to a breathing cycle [see 0146, 0160, 0162] and detecting a change according to the segment (changes during the breathing cycle) [see 0146]. Arad discloses by tracking changes in the ECG data at a given point in the cardiac cycle, the breathing cycle can be monitored [see 0009].
Therefore, it obvious to one skilled in the art at the time the invention was made would have been motivated to combine Iskander et al and Bouton et al with Arad by using a predefined chest wall model for identifying a segment according to a breathing cycle and to detect a change according to the segment; in order to accurate diagnose the heart cycle.

Claims 4-5, 15, 17-18 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Iskander et al (US Pat: 4,240,445) in view of Bouton et al (Pub. No.: US 2003/0036713) as applied to claim 1 and 9 above and further in view of Hatlestad (US Pub No. 2004/0073093).
Regarding claims 4, Iskander et al and Bouton et al don't disclose a posture detection unit configured for detecting/identifying a current posture of the patient and detecting the change according to the posture.
Nonetheless, Hatlestad discloses a posture detection unit configured for detecting/identifying a current posture (referred to as patient context such as running, driving, lying down, sleeping contexts or 
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Iskander et al and Bouton et al with Hatlestad by using a posture detection unit configured for detecting/identifying a current posture of the patient and detecting the change according to the posture; because detecting the context (meaning the posture) allows a most appropriate mode of therapy to be chosen [see 0025, Hatlestad] and the patient context or posture at any given time may be relevant to the mode of therapy to be applied to the patient [see 0023, Hatlestad].

Regarding claim 5, Iskander et al and Bouton et al don't disclose identifying an activity level and the detecting being performed with respect to the effect of the activity level.
Nonetheless, Hatlestad discloses identifying an activity level [see 0004] and the detecting being performed with respect to the effect of the activity level [see 0004].
Therefore, it is obvious to one skilled in the art at the time the invention was made would have been motivated to combine Iskander et al and Bouton et al with Hatlestad by identifying an activity level and the detecting being performed with respect to the effect of the activity level; because the activity level can cause the physiological condition to vary to a substantial degree [see 0004, Hatlestad].

Regarding claims 15, 17, Iskander et al and Bouton et al don't disclose an adjustment unit for receiving adjustment information related to the patient, the at least one hardware processor configured for performing the RF analysis according to the adjustment information.
Nonetheless, Hatlestad discloses a detector device such as a tilt switch included within measurement device 102 (relied on as the adjustment unit for receiving adjustment information) to 
Therefore, it is obvious to one skilled in the art at the time the invention was made would have been motivated to combine Iskander et al and Bouton et al with Hatlestad by using an adjustment unit for receiving adjustment information related to the patient and the processing unit for performing the detection according to the adjustment information; in order to obtain measurement with a high degree of certainty.

Regarding claim 18, Iskander et al and Bouton et al don't disclose a plurality of intermittent radiation sessions.
Nonetheless, Hatlestad discloses a plurality of intermittent radiation sessions [see 0039].
Therefore, it is obvious to one skilled in the art at the time the invention was made would have been motivated to combine Iskander et al and Bouton et al with Hatlestad by having a plurality of intermittent radiation sessions; in order to reduce the drain on the power source for the measurement device [see 0039, Hatlestad].

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793